This cause is a companion to and was submitted with the cause of Von L. Thompson v. Board of Commissioners of the State Bar,112 So. 919.1 After a careful consideration of the evidence in this cause, while this appellant was the' law partner of her father, Von L. Thompson, and was indirectly interested in the matters charged to him, we do not think it is sufficiently established that she was conscious of his conduct or the result of same, and that the board of commissioners was in error in suspending her from the bar, and its order is reversed and a judgment is here rendered dismissing the information against her. Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
1 Post, p. 694.